DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: US 5,319,652 (Moeller) and WO 94/26011 (Snitzer) represent the closest prior art. Moeller teaches an amplified spontaneous emission source with a pump diode coupled to the optical fiber (fig. 1). Moeller teaches the core is co-doped with Al and Nd (fig. 2).  However, the pump and the fiber are not configured to simultaneously emit in the plurality of spectral regions claimed.  There is no clear suggestion or motivation to modify Moeller to arrive at the claimed invention. Snitzer also teaches an amplified spontaneous emission source with a pump diode coupled to the optical fiber (fig.  7) and also teaches the core is co-doped with a rare earth element and Al2O3 (page 10, lines 15-22). Snitzer, however, does not teach either of the particular rare earth elements claimed in the independent claim nor does it teach the pump and the fiber are not configured to simultaneously emit in the plurality of spectral regions claimed. There is no clear suggestion or motivation to modify Snitzer to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828